Citation Nr: 0013936	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-41 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected multiple epidermal inclusion cysts, 
involving the neck, armpits, back, arms and thighs, on appeal 
from the initial grant of service connection.

2.  Entitlement to a compensable disability rating for 
service-connected recurrent mechanical low back pain, 
residuals of lumbar strain, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.




INTRODUCTION

The veteran served on active duty from June 1988 to June 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
multiple epidermal inclusion cysts and recurrent mechanical 
low back pain, residuals of lumbar strain, each evaluated as 
noncompensable.

In June 1997 and November 1999, the Board remanded these 
claims for additional evidentiary development.  The requested 
development has been completed to the extent possible, and 
the Board now proceeds with its review of the claims.


FINDINGS OF FACT

1.  The veteran's service-connected multiple epidermal 
inclusion cysts are well delineated and cystic, with varying 
sizes from one to one and a half centimeters, and are non-
tender.

2.  The veteran's service-connected recurrent mechanical low 
back pain, residuals of lumbar strain, is manifested by 
complaints of pain and spasms and objective evidence of 
forward flexion to 95 degrees; extension to 35 degrees; 
lateral bending to 40 degrees; rotation to 35 degrees; normal 
neurologic examination; and no point tenderness or spasm; 
with normal x-rays.

3.  The veteran failed to report for additional VA 
examinations and failed to provide VA a current mailing 
address.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected multiple epidermal inclusion cysts, 
involving the neck, armpits, back, arms and thighs have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 
7806, 7819 (1999). 

2.  The criteria for a compensable disability rating for 
service-connected recurrent mechanical low back pain, 
residuals of lumbar strain, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose numerous complaints of 
recurring low back pain, as early as 1989.  The veteran was 
placed on many physical profiles.  On examination in June 
1991, there was right paraspinous muscle tenderness.  Deep 
tendon reflexes were 3+ and symmetrical.  Neurovascular 
examination was intact, and the veteran's gait was normal.  
The examiner diagnosed low back pain.    

On physical therapy consultation in June 1991, the veteran 
had a slow gait with no list or limp.  Active range of motion 
of the lumbar spine, flexion and right rotation, was 
decreased.  Passive range of motion was full and painful on 
left rotation.  Lower extremity strength was 5/5.  Straight 
leg raising was negative bilaterally.  Sensation was intact.  
There was increased lordosis and tenderness to palpation at 
the right "LBA."  The assessment was chronic lumbar strain.  

In July 1991, the veteran had full active and passive range 
of motion of the lumbar spine without pain.  Lower extremity 
strength was 5/5 and straight leg raising was negative.  The 
veteran thereafter complained of increasing back pain.  Her 
gait was slow and antalgic, and there was much pain.  Lower 
extremity strength was again 5/5; however, straight leg 
raising was positive on the right.  The assessment was not 
resolving, low back pain.  On examination the next day, the 
veteran reported intermittent right lumbosacral pain, worse 
with prolonged lifting and walking at work.  Her back was 
within normal limits to inspection.  There was slight 
decreased range of motion due to pain and mild tenderness to 
palpation over the right sacroiliac area.  Neurological 
examination was intact.  Deep tendon reflexes were 2+ and 
equal.  Straight leg raising was positive at 40 degrees on 
the right.  The assessment was persistent mechanical low back 
pain.

In August 1991, there was decreased extension and right 
lateral bending of the veteran's lumbosacral spine.  There 
was no spasm or sciatica.  Straight leg raising was negative.  
There was mild point tenderness at the right lumbar spine.  
Neurological examination was intact.

In September 1991, the veteran was seen in the emergency room 
with complaints of intermittent back pain.  She got a spasm 
while sitting at her desk.  There was full extension of the 
spine.  Flexion was to 30 degrees.  There was a palpable 
spasm on the left at L2-L3.  The examiner diagnosed lumbar 
strain.  

The veteran again sought treatment in the emergency room in 
November 1991 with complaints of low back pain since heavy 
lifting.  She had tried physical therapy and transcutaneous 
electrical nerve stimulation (TENS) without success.  There 
was tenderness of the right paraspinal area and right flank.  
Straight leg raising was negative.  The examiner diagnosed 
muscle spasm of the right lower lumbar area.  

On physical therapy evaluation in December 1991, the 
veteran's complaints were consistent.  The examiner noted 
moderate spasm of the lumbosacral muscles.  There was 
moderate discomfort on palpation of the right sacroiliac 
joint.  There was 3+/5 strength of the lumbar muscles.  
Active left lumbar flexion caused discomfort in the right 
lumbar muscles.  Deep tendon reflexes were normal.  It was 
noted that the veteran could not perform heavy lifting.

The veteran next complained of right lower back pain in March 
1992.  She denied any weakness or numbness.  There was 
decreased range of motion in all directions due to pain.  
Pain was greatest in the right lumbar area with extension.  
There was no sciatica, spasm, deformity, edema or bruising.  
Reverse straight leg raising was negative.  Neurological 
examination was grossly intact.  The assessment was low back 
pain.

On examination in April 1992, the veteran complained of right 
lateral leg pain with numbness and tingling.  She denied any 
weakness.  There was full range of motion of the back without 
difficulty, with mild tenderness on full flexion.  There was 
no spasm or sciatica.  Reverse straight leg raising was 
negative.  The veteran was able to stand on her toes and 
heels.  The assessment was subjective paresthesia of the 
right leg.

In July 1992, the veteran complained of back pain for several 
days.  She denied any leg problems.  There was no edema, 
erythema, ecchymosis, or tenderness to palpation.  Spasm was 
noted at the right lower paraspinous muscle.  The veteran 
could heel and toe walk okay.  Straight leg raising was 
negative.  Reflexes were equal and 2+.  The examiner 
diagnosed muscular strain.

On physical therapy consultation in July 1992, the veteran 
reported increased back pain with walking, lifting or 
bending.  There was full range of motion of the spine with 
pain on forward flexion and side bending to the left.  
Straight leg raising was to 30 degrees bilaterally.  The 
veteran continued with physical therapy in August and 
September 1992.  There was painful range of motion and 
minimal spasm and moderate discomfort to palpation in the 
lumbar paraspinous muscles in September 1992.  Diagnoses 
included muscle spasm and strength deficits due to 
discomfort.   

The veteran again complained of frequent recurring back pain 
which had not responded to physical therapy in September 
1992.  She was immobile and expressed considerable response 
to any motion or palpation.  There was pain in the 
paraspinous muscles and both sides.  Straight leg raising was 
negative and reflexes were normal.  The examiner diagnosed 
muscular back pain.

In October 1992, the veteran expressed similar complaints.  
There was right lumbar paraspinal tension/tenderness.  There 
was no spinal tenderness.  There was full range of motion of 
the back.  Straight leg raising was negative and reflexes 
were 2+ and equal.  The veteran was able to weight bear on 
her toes.  The assessment was paraspinal spasm - lumbar.

On orthopedic evaluation in November 1992, the veteran gave a 
history of intermittent recurring low back pain since 1989.  
A September 1992 x-ray showed very mild rotoscoliosis of the 
lumbar spine.  There was tenderness at L5-S1 and no spasm.  
Straight leg raising was negative.  There was pain on 
extension.

The veteran again complained of right lumbar pain later in 
November 1992.  It was noted that lumbosacral spine x-rays 
were within normal limits.  In December 1992, there was 
moderate tenderness in the lumbosacral region and moderate 
paraspinal muscle tenderness.  The examiner diagnosed 
paraspinal muscle spasm with possible underlying 
musckuloligamentous sprain.  Minimal spasm was also noted on 
physical therapy consultation in December 1992.  The veteran 
was unable to do activity involving prolonged ambulation or 
heavy lifting.  A January 1993 bone scan was normal.

On orthopedic consultation in February 1993, it was noted 
that the veteran had no neurologic symptoms and no relief 
with physical therapy.  There was tenderness of the lumbar 
spine, but no spasm.  Lumbar lordosis was increased.  Flexion 
was decreased due to pain.  Neurologic findings were normal.  
X-rays were within normal limits.  

Upon examination in March 1993, there was tenderness of the 
lumbar spine.  Straight leg raising was negative.  Later that 
month, the veteran stated that her back pain was aggravated 
by prolonged sitting, standing or walking.  She ambulated 
with a normal gait and could walk on her heels and toes.  
There was full range of motion of the spine.  Straight leg 
raising was negative.  The examiner diagnosed mechanical low 
back pain.  Findings were consistent in April 1993.  

The veteran underwent examination in May 1993 (In Lieu of 
Medical Evaluation Board).  She reported consistent low back 
pain with exacerbations since 1988 despite work profile, 
medication, and physical therapy.  X-rays, bone scan, and 
computed tomography (CT) scan of the spine had all been 
normal.  On physical examination, there was normal curvature 
of the spine and full range of motion. Straight leg raising 
was negative and deep tendon reflexes were normal.  The 
veteran could walk on her heels and toes.  The final 
diagnosis was mechanical low back pain. 

Service medical records also showed that veteran developed 
skin lumps.  In May 1993, there were numerous papules and 
pustules and a few cysts on her face.  There were also 12 to 
15 firm, cyst-like nodules without drainage on her neck and 
chest.  In June 1993, there was a one centimeter by one 
centimeter cyst on the anterior chest wall that was very 
tender to palpation.  The assessment was an infected cyst.  
Chronic low back discomfort and an infected cyst were 
diagnosed on separation physical in June 1993.  She gave a 
history of cysts on her neck and left leg in April 1990 which 
did not require treatment.

After her separation from service, the veteran was afforded a 
VA general medical examination in September 1993.  She gave a 
history of low back pain since 1988 and reported that she 
occasionally had spasms and pains.  Physical examination 
revealed no muscle spasm or point tenderness.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
to 95 degrees; extension to 35 degrees; lateral bending to 40 
degrees; and rotation to 35 degrees.  Neurologic examination 
was normal.  X-rays of the lumbar spine showed no significant 
abnormality.  The examiner also noted multiple skin cysts 
involving the neck, armpits, back, arms and thighs.  The 
lesions appeared to be well delineated and cystic, with 
varying sizes from one to one and a half centimeters.  They 
were non-tender.  Pertinent diagnoses included multiple 
epidermal inclusion cysts and recurrent low back pain.

In November 1993, the RO granted service connection for 
multiple epidermal inclusion cysts and recurrent mechanical 
low back pain, residuals of lumbar strain, each evaluated as 
noncompensable, effective from June 28, 1993.  The veteran 
appealed the RO's decision to the Board.  

On appeal, the veteran stated that she experienced 
considerable pain with spasms in her lower spine, a limited 
ability to flex forward, and pain with prolonged standing or 
sitting.  She also stated that she experienced numbness and 
tingling in both extremities that was possibly related to her 
low back condition.  She provided an excerpt from a medical 
text indicating that spinal cord damage could cause tingling, 
numbness or a feeling of constriction in any part of the 
body.  She denied any relief of pain with medication.  She 
stated that the pain sometimes left her bedridden and that 
she could had lost and was denied employment due to her back 
disability.  She could work only four to five hours a day.  
The veteran further reported that she had cysts spreading 
from her neck to legs which became inflamed, itched 
sporadically, and left scars.  

The veteran was afforded a VA fee basis neurological 
examination in May 1996.  She gave a history of a low back 
injury in 1989.  She was treated with medication but her low 
back pain continued.  She complained of continued low back 
pain which made it difficult for her to walk.  She had fallen 
down steps for an unspecified reason which worsened her low 
back pain.  On physical examination, the examiner noted that 
the veteran was in minimal acute discomfort.  Her ambulation 
did not show any significant abnormalities including tandem.  

This case was remanded by the Board in June 1997 and November 
1999.  All efforts to obtain the veteran's post-service 
treatment records and schedule her for additional VA 
examinations were unsuccessful.  She was scheduled for 
examinations at the Biloxi VA Medical Center (VAMC) in 
October 1997, but refused the examinations at that location 
because she lived in Georgia.  Efforts were undertaken to 
obtain her current mailing address from her representative, 
from postal authorities, and from the Biloxi VAMC, but were 
unsuccessful.  All correspondence mailed to the veteran's 
addresses of record was returned as undeliverable.  Her 
representative further reported that he has been unsuccessful 
in obtaining a current address for her.


II.  Legal analysis

A.  General

The veteran appealed the initial assignments by the RO of the 
disability ratings for her service-connected disabilities.  
Accordingly, her claims for compensable ratings for her 
service-connected disabilities are well-grounded.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open). 

Sufficient evidence is not of record to rate the veteran's 
service-connected disabilities properly.  In accordance with 
the Board's remands, the RO attempted to provide her 
appropriate VA examinations and obtain her post-service 
treatment records.  However, as noted above, all 
correspondence mailed to the veteran requesting necessary 
information to adjudicate her claims was returned as 
undeliverable and she refused examinations at the Biloxi VAMC 
because she lived in Georgia.  She has not provided VA with a 
current address, and efforts to obtain one have proven 
unsuccessful.  

A VA regulation pertinent to the failure to report for VA 
examinations provides, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting her claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  When a veteran seeking 
benefits fails to report for any scheduled examinations, VA 
had no duty to "turn up heaven and earth to find [her]."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grants of service connection rendered the November 1993 
rating decision non-final, and the Board here considers all 
evidence in determining the appropriate evaluations.  

As the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as one of entitlement to higher 
ratings on appeal from the initial grants of service 
connection.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had her claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999). 

As noted above, in Fenderson the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) held that "staged" ratings could 
be assigned for separate periods of time based on facts 
found.  Nevertheless, where the veteran files a claim for 
service connection for a disability incurred in service, the 
degree of disability that is contemporaneous with the claim 
shall be considered in assigning the initial disability 
rating and not the degree of disability manifested in service 
many years earlier.  Moreover, unlike awards for increased 
disability ratings, there is no mechanism for awarding an 
initial disability rating earlier than the effective date of 
the award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
awarded service connection for cyst and back disabilities 
effective from June 28, 1993.  


B.  Multiple epidermal inclusion cysts, involving the neck, 
armpits, back, arms and thighs

The service-connected multiple epidermal inclusion cysts, 
involving the neck, armpits, back, arms and thighs are rated 
under Diagnostic Code 7819.  Diagnostic Code 7819 applies to 
benign new growths of the skin.  That requires reference to 
codes relating to scars and disfigurement.  Diagnostic Codes 
7803, 7804 and 7805 of the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118, apply to scars.  A 
10 percent rating is warranted under diagnostic code 7803 for 
scars, superficial, poorly nourished, with repeated 
ulceration.  Under diagnostic code 7804, a 10 percent rating 
is warranted for scars, superficial, tender and painful on 
objective demonstration.  Scars may also be rated on 
limitation of function of an affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  Disfiguring scars of 
the head, face, and neck are rated on the basis of how 
disfiguring they are.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).

The veteran's cysts are also appropriately rated under 
Diagnostic Code 7806, for eczema.  38 C.F.R. § 4.20 (1999).  
A 0 percent rating is assigned for eczema with slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is assigned for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  The next higher or 30 
percent rating may be assigned with exudation or itching 
constant, extensive lesions, or marked disfigurement.  The 
highest or 50 percent rating may be assigned with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

The Board is of the opinion that the veteran's cysts are 
appropriately rated as noncompensable.  As detailed above, on 
VA examination in September 1993 the cysts were described as 
non-tender.  There was a notation of a tender, infected cyst 
on the veteran's chest during service in June 1993, but this 
had apparently resolved.  Although the cysts are on an 
exposed surface, there has been no medical evidence of 
exfoliation or  exudation.  Further, while the veteran has 
reported that her cysts become inflamed and itch 
sporadically, there is no post-service medical evidence 
corroborating her assertions.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
The medical evidence of record is also negative for objective 
findings showing any functional impairment or disfigurement 
associated with the service-connected cysts.  

The RO attempted to obtain more detailed medical evidence 
concerning the veteran's cysts.  Specific medical evidence 
necessary to ascertain the degree of impairment from this 
condition was to be provided on VA examination, as specified 
by the Board's remands.  The veteran's failure to cooperate 
has had a negative effect on her claim because the Board does 
not possess the medical expertise to render medical opinion 
and has to decide the appeal based upon the existing 
evidentiary record.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for her service-connected cysts and the degree of 
impairment resulting from the cysts does not more nearly 
approximate the next higher rating.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7819 (1999).


C.  Recurrent mechanical low back pain, residuals of lumbar 
strain

The applicable rating criteria for the spine are as follows:

Diagnostic Code 5292 Spine, limitation of motion of, lumbar:   

Severe 
...........................................................................................
....... 40 
Moderate 
.................................................................................
.............. 20 
Slight 
...........................................................................................
......... 10 


Diagnostic Code 5293 Intervertebral disc syndrome

  Pronounced; with persistent symptoms compatible with 
sciatic neuropathy 
  with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, 
  or other neurological findings appropriate to site of 
diseased disc, little 
  intermittent relief 
...............................................................................
..... 60 
  Severe; recurring attacks, with intermittent relief 
................................... 40 
  Moderate; recurring attacks 
................................................................. 20
  Mild 
.............................................................................
...................... 10 
  Postoperative, cured 
.............................................................................. 0 

Diagnostic Code 5295 Lumbosacral strain

  Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's 
  sign, marked limitation of forward bending in standing 
position, loss of 
  lateral motion with osteo- arthritic changes, or narrowing 
or irregularity of 
  joint space, or some of the above with abnormal mobility on 
  forced  motion 
.............................................................................
......... 40
  With muscle spasm on extreme forward bending, loss of 
lateral spine 
  motion, unilateral, in standing position 
............................................... 20
  With characteristic pain on motion 
........................................................ 10 
  With slight subjective symptoms only 
.................................................... 0  

Since there is no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.  Further, x-rays have been negative for any 
findings of arthritis of the lumbar spine, and the veteran is 
not service connected for arthritis.  Accordingly, 
consideration of diagnostic code 5003 is not warranted.  

While the Board will consider the veteran's low back 
disability under diagnostic codes 5292, 5293 and 5295, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.) Diagnostic codes 5293 and 5295 
specifically encompass loss of range of motion, so that 
additional ratings for painful or limited motion of the 
lumbar spine would constitute pyramiding, or compensating 
twice for the same disability.  However, the Board will 
address the rating criteria of each of these diagnostic 
codes, all of which apply to the symptoms of the veteran's 
low back disability, to ensure that the veteran's disability 
receives the highest applicable rating.

A rating greater than 0 percent is available under diagnostic 
code 5292 where there is slight limitation of motion of the 
lumbar spine.  On VA examination in September 1993, range of 
motion of the lumbar spine was essentially normal, i.e., 
forward flexion to 95 degrees; extension to 35 degrees; 
lateral bending to 40 degrees; and rotation to 35 degrees.  
Accordingly, the medical evidence does not show that the 
veteran has a slight decrease in range of motion, and a 
compensable disability rating is not warranted under 
diagnostic code 5292.  

With respect to diagnostic code 5293, the veteran has 
complained of leg numbness and tingling; however, physical 
examination in September 1993 revealed no neurological 
deficit.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Therefore, the Board finds that the medical evidence 
does not demonstrate that the veteran's low back disorder is 
manifested by symptomatology reflecting mild disability 
pursuant to diagnostic code 5293, and a rating in excess of 0 
percent is not warranted.

The Board has also considered assigning the veteran a 
compensable disability evaluation under diagnostic code 5295.  
The Board concludes that the complaints of pain on motion are 
not sufficiently supported by the post-service objective 
findings to warrant a 10 percent rating for characteristic 
pain on motion.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1996).  Range of motion of the lumbar spine was normal in 
September 1993, and there was no muscle spasm or point 
tenderness.  Although the examiner stated that the veteran 
appeared to be in minimal acute discomfort, ambulation did 
not show any significant abnormalities in May 1996.  The 
manifestations shown by the evidence to result from the 
veteran's service-connected low back disorder are deemed to 
be adequately compensated by the 0 percent rating.  The 
preponderance of the evidence is against the claim for a 
compensable disability rating for service-connected recurrent 
mechanical low back pain, residuals of lumbar strain.
  
The Board is cognizant that the in-service medical findings 
showed more significant impairment as a result of the 
veteran's low back disorder, and therefore, attempted to 
obtain a more detailed VA examination of the lumbar spine.  
Such evidence is necessary in this case and was requested on 
remands in 1997 and 1999; however, the veteran failed to 
appear for her scheduled VA examinations.  She has failed to 
cooperate with VA's efforts to fully develop her claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Again, her 
failure to cooperate has had a negative effect on her claim 
because the Board does not possess the medical expertise to 
render medical opinion and has to decide the appeal based 
upon the existing evidentiary record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 



ORDER

Entitlement to a compensable disability rating for service-
connected multiple epidermal inclusion cysts, involving the 
neck, armpits, back, arms and thighs, on appeal from the 
initial grant of service connection, is denied.

Entitlement to a compensable disability rating for service-
connected recurrent mechanical low back pain, residuals of 
lumbar strain, on appeal from the initial grant of service 
connection, is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

